Citation Nr: 0823182	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from June 1977 to September 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The Appeals Management Center (AMC) took 
jurisdiction of this matter and granted service-connection 
following a Board action in June 2006 which remanded a claim 
for service connection for pes planus and disposed of other 
matters.  The veteran appealed the initial rating assigned 
for the pes planus.  While the appeal was pending, the RO in 
North Little Rock, Arkansas in a March 2007 rating decision 
granted a 10 percent rating for the pes planus.  However, as 
this is not the maximum benefit afforded under the applicable 
Diagnostic Code, the appeal has remained open.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in March 
2008.  A transcript of the hearing is associated with the 
claims folder.  The veteran submitted additional evidence in 
March 2008, accompanied by a written waiver of the agency of 
original jurisdiction (AOJ) review.

This case has been advanced on the Board's docket due to 
financial hardship.  See 38 U.S.C.A. §7107 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

A review of the evidence reflects that further development is 
necessary to properly adjudicate this matter.  The veteran 
submitted some evidence at his March 2008 videoconference 
hearing showing some treatment at the Arkansas VA medical 
facility for apparently worsening symptomatology of the feet 
since his most recent VA examination was done in March 2007.  
These involved copies of VA treatment records from June 2007 
showing the prescribing of a walking cane for left foot pain, 
and records from November through December 2007 describing 
persistent left foot, arch and instep pain with a history of 
surgery on the left foot years ago to remove spurs, as well 
as custom orthotics.  

Aside from these copies submitted by the veteran, there are 
no records of VA or other treatment for the pes planus 
associated with the record, since the original claim was 
pending in September 2004.  Furthermore, the veteran's 
testimony referred to having bone spur surgery on his left 
foot but did not clearly indicate when this took place, and a 
VA record from December 2007 described the surgery as 
involving spur removal that took place years ago.  The Board 
notes that there are records from 1987 that document surgery 
in October 1987 to repair a broken ankle that was injured at 
work in June 1987.  Thus, it is unclear whether there has 
been more recent foot surgery since 1987.  An attempt should 
be made to obtain the complete records of VA and/or private 
treatment for the veteran's service-connected pes planus 
since the original claim was pending in September 2004, as 
well as any surgeries that took place subsequent to 1987.   

Furthermore, the Board notes that the veteran in his March 
2008 hearing testimony suggests that he may now be in receipt 
of Social Security Disability benefits.  Specifically, he 
reported that he was submitting a page from Social Security 
and noted that he now had a permanent handicap tag.  This 
implies that he is now in receipt of Social Security 
Disability benefits and records from the Social Security 
Administration have yet to be obtained.  The page submitted 
by him provides no indication whether he is actually in 
receipt of Social Security disability benefits.

Furthermore, in light of the apparently worsening service-
connected disability, the veteran should be scheduled for 
another VA examination to ascertain the current severity, to 
include review of the complete records. 

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether the 
veteran is in receipt of Social Security 
Disability benefits, and if so the AOJ 
should obtain from the Social Security 
Administration a copy of any decision 
that was made on a claim for Social 
Security disability benefits awarded, as 
well as the medical records relied upon 
concerning any determination rendered.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

2.  The AOJ should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all private 
medical care providers, who treated him 
for his claimed foot disorder since 2004, 
and for any records of foot surgery 
subsequent to 1987.  All correspondence, 
as well as any treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2007).

3.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Little Rock, Arkansas, for 
any treatment for his foot disability 
from 2004 and thereafter.  If the records 
are not available, that fact should be 
entered in the claims file.

4.  After the completion of the above, 
the AOJ should schedule the veteran for a 
VA foot disorders examination, by an 
appropriate specialist, to determine the 
severity of the veteran's service-
connected pes planus disorder.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  All indicated tests and 
studies should be undertaken.  After a 
review of the claims file, it is 
requested that the examiner assess the 
nature and severity of the veteran's pes 
planus in accordance with the latest AMIE 
worksheet for rating disorders of the 
feet.  The examiner should be provided 
with a copy of the rating criteria for 
disorders of the feet to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected bilateral pes planus.  The foot 
examiner should also fully describe any 
deformity, pain, calluses, or swelling 
and should note whether these symptoms 
are characteristic of one or both feet.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim. 38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




